382 F.3d 864
UNITED STATES of America, Appellee,v.Christopher M. MOHR, Appellant.
No. 03-3533.
United States Court of Appeals, Eighth Circuit.
August 23, 2004.

1
Appeal from the United States District Court for the District of Minnesota.


2
Michael L. Cheever, U.S. Attorney's Office, Minneapolis, MN, for Plaintiff-Appellee.


3
Christopher Michael Mohr, Waseca, MN, pro se.


4
Richard H. Kyle, Jr., Kyle Law Office, Minneapolis, MN, for Defendant-Appellant.


5
Appellant's motion for remand has been considered by the court and is denied.